DETAILED ACTION
Application 16/183526, “BATTERY WITH ELECTRICALLY INSULATING CONTAINER”, was US filed on 11/7/18 and claims priority from provisional application filed on 11/7/17, 9/21/18 and 10/24/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/14/21.  

Claim Interpretations
Claim 1 requires in part “a container having an electrode assembly in an interior of an electrically insulating housing…”  In view of applicant’s published paragraph [0110] which states that the “housing 14 can form a sealed container”, the housing is interpreted to be at least a portion of the container.
Claim 1 requires in part “the container being outside of the case and separate from the case but the case being configured to receive the container in the case opening…”  This recitation is interpreted to require that the container is separable from the case, such that the structure could be assembled/disassembled so that the container is received in or outside of the case.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claim 26, the closest prior art includes Keister (USP 4964877), Kim (US 2011/0081573), Jacobs (USP 6296967) and Roh (US 2014/0147704) which are relevant to the claimed invention as described in the rejection of claims 1 and 25.  
The cited art taken in combination teaches or suggests a battery comprising an external case, an internal housing containing an electrode assembly, and a header comprised of at least a cover member and a sealing member, but does not fairly teach the cover member having the upper and lower regions which unite with the housing and casing as described in claim 26. Therefore, the previously presented rejection of claim 26 on the above cited references has been withdrawn.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 26, in combination with the requirements of base claims 1 and 25 independently of the previously cited art. Accordingly, claims 26 is only objected to for being written as a dependent claim.
	
	
Response to Arguments
Applicant’s arguments filed on 12/14/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The Office has acknowledged in the 9/14/21 Non-Final Rejection that Keister’s bag has openings through the sides of the bag at page 3 line 12, meaning that the Keister bag is porous and would not prevent contact of electrolyte with the outer case as in the claimed invention.  In response, The Office has not asserted or acknowledged that the Keister “container or bag of insulating material” suggested at c6:7-9 would contain side openings at page 3 line 12 of the 9/14/21 Office Action, or elsewhere.  To the contrary, the 9/14/21 Office Action at page 3 lines 2-14 finds that Keister is silent as to pores in the bag and finds a non-porous embodiment to be obvious in view of the disclosure and ordinary knowledge of the skilled artisan at the time of invention.  To repeat, the 9/14/21 Office Action at page 3 lines 2-14 states: “although neither of Keister and Kim expressly teach that the electrolyte does not contact a case, the prior art does teach i) a housing positioned in the interior of the case, wherein the housing may be formed of “a single container or bag of insulating material” (Keister at c6:7-9), ii) the use of liquid impermeable polymeric materials such as Halar or Tefzel as insulating material, (Keister at c6:6-7), and iii) a structure wherein electrodes pass through the top of a header rather than a side of the housing (Kim Figure 2).  The Office has found that even though Keister does not explicitly teach that the electrolyte must not contact the case, this feature is nevertheless obvious because a normal “bag of insulating material” as in Keister would be impermeable to fluid, unless holes were provided therein, and Kim obviates the need for holes in the bag by having electrodes that pass directly through a header of the battery.  Accordingly, the claimed feature is obvious, notwithstanding the lack of an explicit teaching.”

Insulators used in batteries are commonly porous, with applicant naming the insulator of a separator positioned between positive and negative electrodes as a supporting example.  In response, the “container or bag” of Keister is not comparable to a separator because it does not perform the same function as a separator.  Applicant’s assertion that “insulators used in batteries are commonly porous” in the context of the insulating bag of Keister is an argument of counsel unsupported by evidence and has not been found persuasive by the Office.

The Office has apparently relied on Official Notice to assert that the insulator/bag of Keister is a nonporous bag and requests supporting evidence as described in MPEP 2144.03(c).  In response, the Office has not asserted that the bag is porous via Official Notice, which is used to demonstrate facts readily known in the art which could be, but are not supported by documentary evidence.  Instead, the Office properly relies on the description of Keister and ordinary the ordinary skill and knowledge that a skilled artisan would have possessed at the time of invention to find that a non-porous construction for the bag is implicit, or at least obvious based on the description.  No additional document is required to support an assertion of Official Notice that was not made.  It is noted; however, 

The Keister cells are not sealed inside the container/bag of Keister; therefore, Jacobs teaching of fluid impermeable bags are not relevant to the bag/container of Keister, with Jacobs specifically teaching that the cover 44 is used to prevent ingress of moisture into the cells.  In response, Jacobs teaches that his sealed containers are each functional to not only prevent fluid ingress, but also to prevent electrolyte egress, i.e. leakage (c3:46-55).  A skilled artisan possesses ordinary creativity and common sense and could apply this teaching to the Keister disclosure, thereby finding that making the container/bag nonporous provides the additional advantage of inhibiting electrolyte egress, i.e. leakage.  It is noted that Jacobs teaches the various fluid impermeable pouches working additively as mutual backups to inhibit leakage (c3:54-55).

Keisters insulators 84 and 86 are used to provide electrical insulation and are so different from components used to prevent leakage that teachings on leakage preventing structures would not be relevant to teachings on the Keister insulators.  In response, applicant’s arguments ignore Keister’s teaching that the insulating function can be achieved by either the sheet-like insulators 84 and 86 of Keister Figures 3 and 4, or the “container or bag” embodiment mentioned at 
Further, it is noted that the pouches of Jacobs would indeed be expected to provide electrical insulation in addition to the disclosed sealing property at least because if not for an electrical insulating property, a stacked configuration of cells 10 such as in Jacobs Figure 3 risks short circuit between individual cells 10.  Furthermore, Jacobs expressly teaches battery components which serve dual functions of both electrical insulation and fluid blocking (c1:58-65), thus the argument that the teachings of Jacobs are irrelevant to the “container or bag” of Keister are not found persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 13-19, 21-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keister (USP 4964877), Kim (US 2011/0081573) and Jacobs (USP 6296967).
Regarding claim 1, 2 and 11,
a container having an electrode assembly (items 40, 42) in an interior of an electrically insulating housing (item 84,86; c6:7-9 describes “a single container or bag of insulting material” which is a housing/container) that has an opening, the electrode assembly including one or more first electrodes alternated with one or more second electrodes (see Figure 4),
a header having a sealing member (items 176, 178, 180, 182) immobilized on a cover member (item 24), the sealing member being constructed of a different material from the cover member (c7:58-c8:18).
the sealing member being distinct from the housing and sealing the opening in the housing such that the housing surrounds the sealing member (best seen in Figure 2); and 
an electrolyte position in the interior of the housing and in contact with the interior of the housing (c9:57-61 describes injecting electrolyte, which would go into the interior of the housing, i.e. the “container or bag” of c6:8);
the housing (item 84,86) being positioned in an interior of a battery case (item 12) having a case opening (see Figure 2), the case being an electrically conducting battery case (c3:58-68); and
the cover member (item 24) being distinct from the battery case (item 12) and the header (item 24 plus the sealing member) closing the case opening with the cover member (item 24) contacting the case (see Figures 1, 2).

Claim 1 as amended on 12/14/21 further requires the container being outside of the case and separate from the case, but the case being configured to receive the 

Keister does not expressly teach: 
i) that the injected electrolyte does not contact the battery case, 
ii) that the electrolyte is not located outside of a reservoir defined by the housing and the sealing member as in claim 2,  
iii) wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes, or 
iv) wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container as in claim 11.

As to i) and ii), Keister teaches injecting electrolyte through the header such that an electrolyte positioned within the housing (c9:57-61), but does explicitly teach that the injected electrolyte does not contact the battery case, or as in claim 2, that the 
However, Keister does teach that the housing (84,86) may be formed as “a single container or bag of [polymeric] insulating material” at c6:7-9, and suggests an inner reservoir (see Figure 2) formed by the combination of the housing (84,86) and the sealing member (176, 178, 180, 182). A skilled artisan at the time of invention would have understood that such a bag of polymeric material would implicitly, or at least could obviously, prevent electrolyte from penetrating therethrough to contact the battery case, such that electrolyte is not located outside of the inner reservoir, because a bag of polymeric and corrosion resistant material such as Halar or Tefzel would be impermeable to electrolyte liquid unless holes were intentionally fashioned therethrough. 

Additionally, as to i) and ii), in the battery art Jacobs teaches that an insulating container (Figure 2 item 44) of a battery may be configured to be fluid-tight so as to confine electrolyte within (c3:46-55) for the benefit of preventing leakage of electrolyte.  Such a fluid impermeable configuration of the container also provides additional protection from ingress of moisture from atmosphere (c5:1-4).  
Were the container of Kim at c6:7-9 found not to be configured to prevent electrolyte of the electrode assembly from contacting the battery case 12, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure the container to be a fluid-tight electrolyte enclosing container such that electrolyte positioned in an interior of the container does not contact the battery case in 
 
As to iii) and iv), Keister teaches the case as being connected to an electrode to serve as a terminal (c3:65-68) and therefore does not appear to teach wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes or, as to claim 11, wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container.
In the battery art, Kim teaches a battery which includes a header (item 28) and a metallic case (item 15, 15a) which contains an electrode assembly having first and second electrodes (item 11), wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes (paragraphs [0034-0035]; Figure 2).  Kim further teaches the battery wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container (see Figure 2).  Kim further teaches that it is conventional to provide a battery with terminals which protrude to the outside of the battery case (paragraph [0007]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to reconfigure the battery of Keister such that the battery case is not in electrical communication with the one or more first electrodes and the one or more 


Regarding claim 13, 14, Keister teaches a method of fabricating a battery (e.g. Figures 1-6), comprising:
placing a sealing member (items 176, 178, 180, 182) in an opening in an electrically insulating housing (item 84,86; c6:7-9) that includes an electrode assembly in an interior of the housing (see Figure 5),
the electrode assembly including one or more first electrodes alternated with one or more second electrodes (best seen in Figure 4),
the sealing member being distinct from the housing (see Figures 2-6), the sealing member being included in a header (item 24 with items 176, 178, 180, 182) having the sealing member (items 176, 178, 180, 182) immobilized on a cover member (item 24)  before the sealing member is placed in the opening (c9:31-56).

positioning an electrolyte position in the interior of the housing such that the electrolyte is in contact with the interior of the housing (c9:57-61 describes injecting electrolyte, which would go into the interior of the housing, i.e. the “container or bag” of c6:8);
inserting the housing (item 84,86) and the sealing member (items 176, 178, 180, 182) into an electrically conducting battery case (item 12) which surrounds the electrode assembly as required by claim 14 (see Figure 2), so as to form a battery precursor (e.g. see Figure 2); and
attaching the cover member to the case after inserting the housing into the case (c9:48-56).

Keister does not appear to teach the same sequence of combining the components of the battery precursor, i.e. that the ‘housing with the sealing member’ is disposed in the opening of the housing before insertion of the housing into the battery case or, as amended on 12/14/21, that the housing is inserted into the battery case after positioning of the electrolyte in to the housing.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IVC).  In this case, attaching the sealing member to the housing before insertion into the battery case, or inserting the housing into the battery case only after positioning electrolyte in the housing, does not provide a substantially different product; 

Keister teaches the case as being connected to an electrode to serve as a terminal (c3:65-68) and therefore does not appear to teach wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes.
In the battery art, Kim teaches a battery which includes a header (item 28) and a metallic case (item 15, 15a) which contains an electrode assembly having first and second electrodes (item 11), wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes (paragraphs [0034-0035]; Figure 2).    Kim further teaches that it is conventional to provide a battery with terminals which protrude to the outside of the battery case (paragraph [0007]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to reconfigure the battery of Keister such that the battery case is not in electrical communication with the one or more first electrodes, as taught by Kim, since such a modification merely requires the simple substitution of one known terminal design for another known terminal design to yield the predictable result of facilitated electrical connection to external loads.  Moreover, the skilled artisan would have understood that the described modification may be desirable for conventional 

Regarding claim 15 and 16, Keister remains as applied to claim 13.  Keister further teaches injecting electrolyte through the header such that an electrolyte is positioned within the housing after inserting the housing into the electrically conductive battery case (c9:57-61), but does explicitly teach that the injected electrolyte is not positioned outside of the housing such that the electrolyte does not contact the battery case.
However, Keister does teach that the housing (84,86) may be formed as “a single container or bag of [polymeric] insulating material” at c6:7-9, and suggests an inner reservoir (see Figure 2) formed by the combination of the housing (84,86) and the sealing member (176, 178, 180, 182). A skilled artisan at the time of invention would have understood that such a bag of polymeric material would implicitly, or at least could obviously, prevent electrolyte from penetrating therethrough to contact the battery case, such that electrolyte is not located outside of the inner reservoir, because a bag of polymeric and corrosion resistant material such as Halar or Tefzel would be impermeable to electrolyte liquid unless holes were intentionally fashioned therethrough. 

Additionally, as to the requirement that ‘the injected electrolyte is not positioned outside of the housing such that the electrolyte does not contact the battery case’, in the battery art Jacobs teaches that an insulating container (Figure 2 item 44) of a battery 
Were the container of Kim at c6:7-9 found not to be configured to prevent electrolyte of the electrode assembly from contacting the battery case 12, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure the container to be a fluid-tight electrolyte enclosing container such that electrolyte positioned in an interior of the container does not contact the battery case in order to provide an additional layer of protection thereby minimizing electrolyte leakage and/or moisture ingress as taught by Jones.  

Regarding claim 17, Keister remains as applied to claim 13.  Keister further teaches wherein attaching the cover member to the case closes an opening in the case (c9:52-56). 

Regarding claim 18, Keister remains as applied to claim 13.  Keister further teaches wherein the case surrounds the electrode assembly before the cover member is attached to the case (c9:52-56).

Regarding claim 19, Keister remains as applied to claim 13.  Keister does not appear to teach the same sequence of combining the components of the battery 
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IVC).  In this case, attaching the cover to the housing before insertion into the battery case, such that inserting the housing includes inserting the cover, does not provide a substantially different product; therefore, the difference in sequence between the invention of Keister and applicant’s invention as claimed is not found to provide a patentably significant nonobvious difference.  

Regarding claim 21, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member contacts cover member (see Figures 2, 6).

24.    Regarding claim 22, Keister remains as applied to claim 1.  Keister further teaches wherein feedthrough pins extend from the electrode assembly to an exterior through both the cover member and the sealing member (see Keister Figure 4 item 28; alternatively, see Kim Figure 2 items 21 and 22 which may be included in the combined embodiment for rationale described in the rejection of claim 1).

Regarding claim 23, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member is immobilized on the cover member by a mechanism selected from the group consisting of a press fit and an interference fit (as seen in Figure 6, the cap structure includes a portion 114 having an extension which 

Regarding claim 24, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member is attached to the housing by a mechanism selected from the group consisting of a weld and a heat seal.  To clarify, the sealing member (items 176-182) is attached to housing as best seen in Figures 5 and 6, and is fixed in that configuration by a welding mechanism which locks the the header in place (c3:64-65).

Regarding claim 25, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member surrounds a portion of the cover member (as seen in Figures 2 and 6, sealing member [176, 178, 180, 182]  surrounds a portion of the cover member 24, including at least a central portion of the lower surface of the cover member).

Regarding claim 27 and 28, Keister remains as applied to claim 19.  Keister does not appear to teach the same sequence of combining the components of the battery precursor, i.e. that that the housing is inserted into the battery case simultaneously with bringing the cover member into contact with the case, thereby causing the cover member to cover an opening in the case.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 

Regarding claim 29, Keister remains as applied to claim 1.  The requirement that the housing is slidable relative to the case does not appear to distinguish the claimed invention from the prior art at least because the material of the housing of Keister (e.g. Halar of Tefzel in view of c6:4-9) is slidable on the material of the case (e.g. steel in view of c3:64-66).  
It is noted that both applicant’s invention and that of Keister teach welding to form the battery (applicant’s invention at paragraph [0107]; Keister at c3:64-65); therefore, “slidable” is not interpreted to require that the housing and case are mobile relative to one another in the finally formed battery product.  The act of sliding during assembly is a process step which is not found to limit this product claim.  

Regarding claim 30, the cited art remains as applied to claim 1.  Keister teaches a battery case (item 12) having disposed therein a housing which may take the form of “a bag of insulating material” (c6:7-9), but does not expressly teach wherein one or more regions of the housing are spaced apart from the case.

It would have been obvious to a person having ordinary skill in the art at the time of invention to form the housing of Keister [which may be a bag of insulating material] to be spaced apart from the outer case in one or more regions, since such a configuration is a conventional form of an inner insulating bag contained within an outer case as taught by Jacobs.  
It is noted that  configuration of the inner housing such that it is spaced apart from the outer case is a limitation drawn to the relative shapes and/or dimensions of the housing and the case.  As described in MPEP 2144.04, I and IV, limitations drawn to aesthetic shape and/or relative dimension do not patentably distinguish a claimed product from that of the prior art unless there is functional significance associated with the limitation.  In this case, applicant’s specification does not appear to tie any functional significance to the “one or more regions of the housing are spaced apart from the case” limitation.  

Regarding claim 31, Keister remains as applied to claim 13.  Keister further teaches injecting electrolyte into the interior of the battery case 12, which includes the housing of c6:7-9 therein, through the cover member having the sealing member disposed thereon (c9:17-61).  This sequence implies, or at least suggests as obvious, 

Regarding claim 32, Keister teaches a battery (e.g. Figures 1-6) comprising:
an electrode assembly (items 40, 42) in an interior of an electrically insulating housing (item 84,86; c6:7-9) that has an opening, the electrode assembly including one or more first electrodes alternated with one or more second electrodes (see Figure 4),
a header having a sealing member (items 176, 178, 180, 182) immobilized on a cover member (item 24), the sealing member being constructed of a different material from the cover member (c7:58-c8:18).
the sealing member being distinct from the housing and sealing the opening in the housing such that the housing surrounds the sealing member (best seen in Figure 2); and the housing (item 84,86) being positioned in an interior of a battery case (item 12) having a case opening (see Figure 2), the case being an electrically conducting battery case (c3:58-68); and
the cover member (item 24) being distinct from the battery case (item 12) and the header (item 24 plus the sealing member) closing the case opening with the cover member (item 24) contacting the case (see Figures 1, 2).

Keister does not expressly teach: 
i) that the injected electrolyte does not contact the battery case, 

iii) wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes, or 
iv) wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container as in claim 11.

As to i) and ii), Keister teaches injecting electrolyte through the header such that an electrolyte positioned within the housing (c9:57-61), but does explicitly teach that the injected electrolyte does not contact the battery case, or as in claim 2, that the electrolyte is not located outside of a reservoir defined by the housing and the sealing member.
However, Keister does teach that the housing (84,86) may be formed as “a single container or bag of [polymeric] insulating material” at c6:7-9, and suggests an inner reservoir (see Figure 2) formed by the combination of the housing (84,86) and the sealing member (176, 178, 180, 182). A skilled artisan at the time of invention would have understood that such a bag of polymeric material would implicitly, or at least could obviously, prevent electrolyte from penetrating therethrough to contact the battery case, such that electrolyte is not located outside of the inner reservoir, because a bag of polymeric and corrosion resistant material such as Halar or Tefzel would be 
 
Additionally, as to i) and ii), in the battery art Jacobs teaches that an insulating container (Figure 2 item 44) of a battery may be configured to be fluid-tight so as to confine electrolyte within (c3:46-55) for the benefit of preventing leakage of electrolyte.  Such a fluid impermeable configuration of the container also provides additional protection from ingress of moisture from atmosphere (c5:1-4).  
Were the container of Kim at c6:7-9 found not to be configured to prevent electrolyte of the electrode assembly from contacting the battery case 12, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure the container to be a fluid-tight electrolyte enclosing container such that electrolyte positioned in an interior of the container does not contact the battery case in order to provide an additional layer of protection thereby minimizing electrolyte leakage and/or moisture ingress as taught by Jones.  

As to iii) and iv), Keister teaches the case as being connected to an electrode to serve as a terminal (c3:65-68) and therefore does not appear to teach wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes or, as to claim 11, wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container.

It would have been obvious to a person having ordinary skill in the art at the time of invention to reconfigure the battery of Keister such that the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes and the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container, as taught by Kim, since such a modification merely requires the simple substitution of one known terminal design for another known terminal design to yield the predictable result of facilitated electrical connection to external loads.  Moreover, the skilled artisan would have understood that the described modification may be desirable for conventional applications in which the battery is to be coupled to a load drawing power from only one side of, i.e. the top side, the battery.


Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keister (USP 4964877), Kim (US 2011/0081573), Jacobs (USP 6296967) and Roh (US 2014/0147704).
Regarding claim 26, Keister remains as applied to claim 1.  Keister does not appear to teach wherein the cover member includes an upper region and a lower region, the upper region extends beyond a perimeter of the lower region such that a cover step is formed at an edge of the cover member, the cover step surrounds an interior of the cover member, and a portion of the upper region serves as an engagement shelf that contacts the battery case.
However, a skilled artisan at the time of invention would have understood the stepped structure claimed is desirable so as to facilitate mechanical engagement with proper alignment between a lid and a container bottom portion.  For example, in the battery art, Roh teaches a cover member which includes an upper region and a lower region, the upper region extends beyond a perimeter of the lower region such that a cover step is formed at an edge of the cover member, the cover step surrounds an interior of the cover member, and a portion of the upper region serves as an engagement shelf that contacts a battery case (see Figure 3).  
Providing a battery cover including a stepped structure such as disclosed by Roh in the place of a battery cover absent such a stepped structure such as in Keister merely requires the simple substitution of one known capping structure for another to yield the predictable result of an optimally aligned cap for the container; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723